     Case 2:17-cv-06983-CAS-SK Document 64 Filed 06/03/19 Page 1 of 3 Page ID #:1332


   LAW OFFICES OF RONALD A. MARRON
 1 RONALD A. MARRON (SBN 175650)
   ron@consumersadvocates.com
 2 MICHAEL T. HOUCHIN (SBN 305541)
 3 mike@consumersadvocates.com
   651 Arroyo Drive
 4 San Diego, California 92103
   Telephone: (619) 696-9006
 5 Facsimile: (619) 564-6665
   Attorneys for Plaintiffs and the Proposed Class
 6
 7
 8                       UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA
 9
10
   MICHAEL GRAVES, KEITH GREN,                 CASE NO. 2:17-cv-06983-CAS-SK
11 and MICHAEL WHEALEN, on behalf
                                               CLASS ACTION
12 of themselves, all others similarly
   situated, and the general public,
13                                            PLAINTIFFS’ NOTICE OF
14                            Plaintiffs,     MOTION AND UNOPPOSED
                       vs.                    MOTION FOR PRELIMINARY
15                                            APPROVAL OF CLASS ACTION
16 UNITED INDUSTRIES                          SETTLEMENT
17 CORPORATION,                                Date:    July 1, 2019
18                             Defendant.      Time:    10:00 a.m.
                                               Ctrm:    8D
19
                                               Judge:   Hon. Christina A. Snyder
20
21
22
23
24
25
26
27
28


            Graves, et al. v. United Industries Corporation, No. 2:17-cv-06983-CAS-SK
           PLAINTIFFS’ NOTICE OF MOTION AND UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                                                 CLASS ACTION SETTLEMENT
     Case 2:17-cv-06983-CAS-SK Document 64 Filed 06/03/19 Page 2 of 3 Page ID #:1333



 1 TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE THAT on July 1, 2019 at 10:00 a.m., or as soon
 3 thereafter as the matter may be heard, in Courtroom 8D of the United States
 4 District Court for the Central District of California located at 350 W. First Street,
 5 Los Angeles, California 90012, before the Honorable Christina A. Snyder,
 6 presiding, Plaintiffs Michael Graves, Keith Gren, and Michael Whealen
 7 (“Plaintiffs”) will and hereby do the Court, pursuant to Federal Rule of Civil
 8 Procedure 23(e), for an Order (1) Granting Preliminary Approval of a Class Action
 9 Settlement; (2) Certifying a Settlement Class; (3) Appointing Plaintiffs as the Class
10 Representatives and Plaintiffs’ Attorneys as Class Counsel; (4) Approving the
11 Notice Plan; and (5) Setting the Final Approval Hearing and Schedule.
12          This Unopposed Motion is based on this Notice of Motion, Plaintiffs’
13 concurrently-filed Memorandum of Points and Authorities in Support of
14 Unopposed Motion for Preliminary Approval of Class Action Settlement, the
15 concurrently-filed Declaration of Ronald A. Marron in Support of Unopposed
16 Motion for Preliminary Approval of Class Action Settlement and Exhibits 1
17 through 3 attached thereto, all prior pleadings and proceedings in this matter, and
18 all other evidence and written and oral argument that will be submitted in support
19 of the Motion.
20
21
22 DATED:         June 3, 2019             Respectfully submitted,

23
24
                                           /s/ Ronald A. Marron
25                                         RONALD A. MARRON
26
27                                         LAW OFFICES OF
                                           RONALD A. MARRON
28                                         RONALD A. MARRON

                                                1
            Graves, et al. v. United Industries Corporation, No. 2:17-cv-06983-CAS-SK
           PLAINTIFFS’ NOTICE OF MOTION AND UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                                                 CLASS ACTION SETTLEMENT
     Case 2:17-cv-06983-CAS-SK Document 64 Filed 06/03/19 Page 3 of 3 Page ID #:1334



 1                                         ron@consumersadvocates.com
                                           Michael T. Houchin
 2                                         mike@consumersadvocates.com
 3                                         651 Arroyo Drive
                                           San Diego, California 92103
 4                                         Telephone: (619) 696-9006
 5                                         Facsimile: (619) 564-6665
 6                                         Counsel for Plaintiffs and the Proposed
                                           Class
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
            Graves, et al. v. United Industries Corporation, No. 2:17-cv-06983-CAS-SK
           PLAINTIFFS’ NOTICE OF MOTION AND UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF
                                                                 CLASS ACTION SETTLEMENT
